DETAILED ACTION

This communication is in response to Application No. 16/257,878 filed on 1/25/2019. The amendment presented on 3/9/2022, which amends claims 1, 2, 4, 7, 8, 10, 13, 14, and 16, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Mencher on 4/29/2022.

Please amend claims 1, 4, 5, 7, 10, 11, 13, and 16.

1. 	(Currently Amended)  A method of service access, comprising:
receiving, from a requester, a request for accessing a first functional interface of a first service of a plurality of services;
determining, in response to the receiving the request, a first combined permission of the requester that identifies whether the requester may access each of a plurality of functional interfaces of the plurality of services;
determining a second combined permission of the first service that identifies whether the first service may access each of the plurality of functional interfaces of the plurality of services; 
controlling, based on the first combined permission and the second combined permission, access of the requester to the first functional interface; 
determining that the access to the first functional interface includes calling a second functional interface of a second service of the plurality of services; and
controlling, in response to determining that the access to the first functional interface includes calling the second functional interface of the second service of the plurality of services, access of the requester to the second functional interface based on the first combined permission and the second combined permission.

4. 	(Currently Amended) The method of claim 1, wherein controlling access of the requester to thesecond functional interface comprises:

determining, based on the first combined permission and the second combined permission, a third combined permission of the requester and the first service that identifies which of the plurality of functional interfaces of the plurality of services the requester may access via the first service; and
controlling, based on the third combined permission, the access of the requester to the second functional interface.

5. 	(Currently Amended) The method of claim 1, wherein controlling access of the requester to the second functional interface comprises:
sending, to the second service in response to determining that the second functional interface is accessible to the requester, an indication associated with the first combined permission and the second combined permission.

7. 	(Currently Amended)  An electronic device for service access, comprising:
a processor; and
a memory having computer program instructions stored thereon, the processor executing the computer program instructions in the memory to control the electronic device to perform acts comprising:
receiving, from a requester, a request for accessing a first functional interface of a first service of a plurality of services;
determining, in response to the request, a first combined permission of the requester that identifies whether the requester may access each of a plurality of functional interfaces of the plurality of services; 
determining a second combined permission of the first service that identifies whether the first service may access each of the plurality of functional interfaces of the plurality of services;
controlling, based on the first combined permission and the second combined permission, access of the requester to the first functional interface;
determining that the access to the first functional interface includes calling a second functional interface of a second service of the plurality of services; and
controlling, in response to determining that the access to the first functional interface includes calling the second functional interface of the second service of the plurality of services, access of the requester to the second functional interface based on the first combined permission and the second combined permission.

10. 	(Currently Amended)  The electronic device of claim 7, wherein controlling access of the requester to the second functional interface comprises:

determining, based on the first combined permission and the second combined permission, a third combined permission of the requester and the first service that identifies which of the plurality of functional interfaces of the plurality of services the requester may access via the first service; and
controlling, based on the third combined permission, the access of the requester to the second functional interface.

11. 	(Currently Amended) The electronic device of claim 7, wherein controlling access of the requester to the second functional interface comprises:
sending, to the second service in response to determining that the second functional interface is accessible to the requester, an indication associated with the first combined permission and the second combined permission.

13. 	(Currently Amended)  A non-transitory, computer-readable medium having stored thereon computer-readable instructions that are executable to cause a computer to perform operations comprising:
receiving, from a requester, a request for accessing a first functional interface of a first service of a plurality of services;
determining, in response to the request, a first combined permission of the requester that identifies whether the  requester may access each of a plurality of functional interfaces of the plurality of services;
determining a second combined permission of the first service that identifies whether the first service may access each of the plurality of functional interfaces of the plurality of services;
controlling, based on the first combined permission and the second combined permission, access of the requester to the first functional interface;
determining that the access to the first functional interface includes calling a second functional interface of a second service of the plurality of services; and
controlling, in response to determining that the access to the first functional interface includes calling the second functional interface of the second service of the plurality of services, access of the requester to the second functional interface based on the first combined permission and the second combined permission.

16.	(Currently Amended) The non-transitory, computer-readable medium of claim 13, wherein controlling access of the requester to the second functional interface comprises:

determining, based on the first combined permission and the second combined permission, a third combined permission of the requester and the first service that identifies which of the plurality of functional interfaces of the plurality of services the requester may access via the first service; and
controlling, based on the third combined permission, the access of the requester to the second functional interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 29, 2022